Terbal, J.,
delivered tbe opinion of tbe court.
Martin Jennings, a resident citizen of Tennessee, after the first of April, 1900, came into the state of Mississippi, and brought with him his levee camp outfit, consisting of 69 mules, 24 wheeled vehicles and some other articles of personal property, and also a small store stock of goods, of tbe value of $250. None of this nroperty was liable to taxation for that year, because not brought into the state before February 1, *526except tbe stock of merchandise, which by Laws 1896, ch. 38, was liable for one-half of its ad valorem tax for that year. The assessor, without the knowledge of Jennings, assessed him a full year’s tax on his merchandise, and for 69 mules, 24 wheeled vehicles, etc., whereupon Jennings, in February, 1901, coming to a knowledge of said overassessment, filed his petition before the board of supervisors under § 3799, which applies to personal as well as to real property, to correct said assessment. Iiis petition was rejected by the board, and he appealed to the circuit court, under § 80, code 1892, and that court dismissed his appeal because it was not taken under § 79, code 1892. We think the court erred. Section 80 applies specifically to appeals relating to taxes, while § 79 applies to all other cases; and, if § 80 does not apply in this matter, it is a useless provision of law, and such a result is not to be imputed to the legislature.
If Jennings had no right to apply to the board for a correction of his assessment, he would have to suffer a wrong without fault on his part, and without remedy; but we think his application to the board of supervisors is a remedy authorized in this case, and, if the facts be as alleged, the board should give the proper remedy. This remedy is supported, as we think, by Simmons v. Scott Co., 68 Miss., 37 (8 So. Rep., 259). The reference in that case by the learned judge to § 2351, instead of to § 504, code 1880, perhaps misled-the court below. The insistence there was that Simmons should have appealed in August from the assessment complained of; that is, that his application for the correction of his assessment was too late. The question of whether the appeal to the circuit court should be taken by bill of exceptions, or by giving the required bond, was not a debated question; and the reference to § 2351, code 1880, was perhaps inadvertently made.
Section 80, code 1892, governs the method of an appeal from the board of supervisors to the circuit court where a tax matter *527is involved; and tbe judgment of tbe circuit court is reversed, and tbe case is remanded.

Reversed and remanded.